Citation Nr: 1727766	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-47 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 20, 2011 for the assignment of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant (Veteran) represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In November 2010, the Veteran appealed the decision to the Board.  In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board addressed the issues on appeal on three previous occasions.  In March 2014, the Board remanded the issues for additional development.  In June 2015, the Board granted an increased rating to 70 percent for PTSD, denied a rating of 100 percent, and remanded the TDIU claim for further development.  A January 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Remand, vacating and remanding that portion of the June 2015 Board decision that denied a rating in excess of 70 percent for PTSD.  Subsequently, in September 2016, the Board again remanded the issues for additional development.  The case is again before the Board for appellate review.  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in January 2017.     

REMAND

Another remand is warranted for additional development regarding VA treatment records, and for additional medical inquiry.   

In July 2016, the representative stated that the Veteran had received treatment at the San Antonio VA Medical Center and the Audie L. Murphy VA Hospital in San Antonio, Texas.  In the September 2016 remand, the Board requested that any outstanding records from these institutions be included in the record, and that "[t]here does not appear to be any recent treatment records from" either institution.  See 38 C.F.R. § 3.159(c)(3); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  In response, the AOJ obtained treatment records from the South Texas VA Health Care System (i.e., San Antonio area facilities) dated in the early to mid 2000s.  No recent records from these institutions have been included in the claims file, however.  Further, the AOJ did not provide a memorandum of unavailability discussing whether recent records exist, or are missing, as the Board requested.  The case must again be remanded for the requested development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, in an August 2016 statement to VA, the representative requested that the Veteran be provided an additional examination.  As the most recent examination report focused on the issue of PTSD is dated over three years ago in May 2014, a new examination should be provided to the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Include in the record any outstanding VA treatment records, the most recent of which are dated in December 2016.  

If it has been determined that treatment records dated since June 2004 from the South Texas VA Health Care System either do not exist or that further efforts to obtain such records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. §  3.159 (e)(1) and send the Veteran appropriate notice.

2.  Schedule the Veteran for VA examination to assess the nature and severity of his PTSD.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand.

The examiner should then comment on whether PTSD impairment causes total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.
  
3.  After completion of any action deemed appropriate in addition to that requested above, the issues on appeal should be readjudicated.  All evidence received since the January 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




